         Case 1:19-cv-11747-PBS Document 76 Filed 11/02/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


BENOIT BALDWIN,
     Plaintiff,

v.                                                   CIVIL ACTION NO. 1:19-11747-PBS

KYLE NEWELL,
     Defendant.


                   REPORT AND RECOMMENDATION ON DISMISSAL.

KELLEY, U.S.M.J.

       The verified complaint in this case was filed on August 14, 2019. To date, no return of

service has been made with respect to defendant Kyle Newell. The time within which to effect

service under Fed. R. Civ. P. 4(m) and Local Rule 4.1(b) has long since passed. I RECOMMEND

that the complaint against Kyle Newell be DISMISSED.


                                    Review by District Judge.

       The parties are hereby advised that any party who objects to this recommendation must file

a specific written objection thereto with the Clerk of this Court within fourteen days of service of

this Report and Recommendation. The written objections must specifically identify the portion of

the recommendations, or report to which objection is made and the basis for such objections. The

parties are further advised that the United States Court of Appeals for this Circuit has repeatedly

indicated that failure to comply with Rule 72(b), Fed. R. Civ. P., shall preclude further appellate

review. See Keating v. Sec’y of Health & Human Servs., 848 F.2d 271 (1st Cir. 1988); U.S. v.

Emiliano Valencia-Copete, 792 F.2d 4 (1st Cir. 1986); Scott v. Schweiker, 702 F.2d 13, 14 (1st




                                                 1
         Case 1:19-cv-11747-PBS Document 76 Filed 11/02/20 Page 2 of 2



Cir. 1983); U.S. v. Vega, 678 F.2d 376, 378–79 (1st Cir. 1982); Park Manor Mart, Inc. v. Ford

Motor Co., 616 F.2d 603 (1st Cir. 1980); see also Thomas v. Arn, 474 U.S. 140 (1985).



November 2, 2020                                          /s/ M. Page Kelley
                                                          M. Page Kelley
                                                          Chief United States Magistrate Judge




                                              2
